DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-10, and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hulburt et al (US # 6,337,446).  With respect to claim 1, the Hulbert reference discloses a folding portable scale1, comprising: a plurality of folding arms (18,19) connected via a plurality of hinges (Figs. 9 & 19) wherein each folding arm comprises a pair of ends and a length extending between the pair of ends (Fig.s 5-10); a plurality of load sensors (20); an electronics housing (24) comprising a plurality of electronic components (Col. 5, ll. 15-47) and a digital display (27); and a plurality of electrical wires (23) connecting each load sensor in the plurality of load sensors with the electronics housing (Col. 5, ll. 15-29).
	With respect to claim 2, see Figure 4.
	With respect to claim 3, see Figure 4.
	With respect to claim 4, the rectangular scale of Hulbert has a load sensor (20) at each of the four corners in at least one embodiment.
	With respect to claim 6, the arms appear to be hollow to house the wires (Col. 6, ll. 16-21).
	With respect to claim 7, the folding arms of Hulbert have an extension in at least one embodiment (Fig. 20).
	With respect to claims 8 & 9, once component is a printed circuit board (24) and one is a microcontroller (26).
	With respect to claim 10, see Figure 4.
	With respect to claims 12-14, this alternative embodiment is shown in Figs 27-29 of Hulbert.
	With respect to claims 15 and 16, the method of use was inherent to the scale disclosed.
	With respect to claims 17-19, the method of manufacture is assumed to be inherent to the device disclosed if the structure disclosed in the reference is the same as the structure of the device claimed. See MPEP § 2113.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hulburt et al (US # 6,337,446).  Hulburt seems to show two to four load sensors at most, but adding a redundant sensor to one of the embodiments shown, such as adding an extra sensor to the middle of the scale in the embodiment shown in Figure 20, would have been an obvious design choice to prevent the scale pan from bottoming out on the floor when weighing an exceptionally heavy load, and our reviewing court has held that a mere multiplication of parts would have been obvious absent some unexpected result2. 


Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hulburt et al (US # 6,337,446) in view of Montagnino et al (US # 6,781,067).  Hulburt des not disclose a wireless display, but it was a well known alternative design to equip a bathroom scale with a remote wireless display as shown by the example of the Montagnino reference (Col. 2, ll. 4-17) and would have been an obvious design choice to modify the scale of Hulburt to include a remote wireless weight display.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The other references cited but not applied show the general state of the art
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 In response to the intended use recitation in the preamble that this is a “luggage scale”, the examiner notes that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this instance, it is clear that the flat bathroom scale disclosed in the Hulburt reference is physically capable of weighing a piece of luggage.
        2 In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).